Exhibit 10.32
EMPLOYMENT AGREEMENT
Michael Miller, Jr.
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 25th day
of April, 2011 (the “Effective Date”) by and between NxStage Medical, Inc. (the
“Company”) and Michael Miller, Jr. (the “Executive”).
     WHEREAS, the Company desires to employ Executive, and Executive desires to
be employed by the Company upon the terms and conditions hereinafter set forth;
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth. This Agreement shall be effective on the Effective Date
and shall continue until terminated in accordance with Section 2 hereof. Nothing
in this Agreement shall be construed as giving Executive any right to be
retained in the employ of the Company, and Executive specifically acknowledges
that Executive shall be an employee-at-will of the Company, and thus subject to
discharge at any time by the Company with or without cause and without
compensation of any nature except as provided in Section 2 below.
     1.1 Duties and Responsibilities. Commencing on the Effective Date,
Executive shall serve as President, International and shall perform all duties
and accept all responsibilities incident to such position as may be reasonably
assigned to Executive by the Company’s Board of Directors (the “Board”) or by
the Chief Executive Officer (“CEO”) of the Company. Executive shall be based at
the Company’s headquarters in Lawrence, Massachusetts, or such place or places
in the continental United States as the Board shall determine.
     1.2 Extent of Service. Executive agrees to use Executive’s best efforts to
carry out Executive’s duties and responsibilities under Section 1.1 hereof and,
consistent with the other provisions of this Agreement, to devote substantially
all of Executive’s business time, attention and energy thereto. The foregoing
shall not be construed as preventing Executive from making passive investments
in other businesses or enterprises, provided that Executive agrees not to become
engaged in any other business activity which, in the reasonable judgment of the
Board, is likely to interfere with Executive’s ability to discharge Executive’s
duties and responsibilities to the Company. The foregoing shall not be construed
as preventing Executive from participating as a member of the board of directors
for a non-profit corporation, provided that Executive shall have received prior
approval of the Chief Executive Officer. The Company acknowledges and accepts
Executive’s current position as a member of the board of directors of the Boston
American Heart Association.
     1.3 Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (“Base Salary”) at the annual rate of
$275,000.00, less applicable taxes and withholdings, payable bi-weekly in
installments at such times as the

1



--------------------------------------------------------------------------------



 



Company customarily pays its other senior level executives. Executive’s Base
Salary shall be reviewed annually for appropriate increases by the Board, CEO,
or compensation committee pursuant to the normal performance review policies for
senior level executives.
     1.4 Incentive Compensation. Executive shall participate in short-term and
long-term incentive programs established by the Company for its senior level
executives generally, at levels determined by the Board or the compensation
committee. Executive’s incentive compensation shall be subject to the terms of
the applicable plans and shall be determined based on Executive’s individual
performance and Company performance as determined by the Board or the
compensation committee. For 2011, the compensation committee of the Board has
determined that Executive will be entitled to receive incentive compensation,
consistent with the term of the Company’s 2011 bonus plan, of up to 50% of
Executive’s Base Salary based on Executive’s individual performance and Company
performance, as determined by the compensation committee of the Board. Incentive
compensation shall be paid in the calendar year immediately following the year
to which the incentive compensation relates and may be paid in the form of cash,
Company stock or any other form of consideration deemed appropriate by the Board
or the compensation committee.
     1.5 Stock Compensation. Subject to the terms set forth below, Executive
shall be granted an incentive stock option (the “Option”) under the Company’s
2005 Stock Incentive Plan (the “Plan”) for the purchase of 50,000 shares of
common stock of the Company on the first day of Executive’s employment with the
Company. The exercise price of such Option shall equal the closing price of the
Company’s common stock on the NASDAQ Global Market on the date of grant, and the
Option shall vest over a period of four years, with 25% vesting on the first
anniversary of such grant, and the remainder vesting in equal monthly
installments thereafter. The Option shall be subject to all terms, schedules,
limitations, restrictions and termination provisions set forth in the Plan and
the separate option agreement (which shall be based on the Company’s standard
form incentive stock option agreement) which shall be executed to evidence the
grant of the Option. Executive shall also be granted a time-based restricted
stock unit award of 10,000 shares of common stock of the Company, with such
grant to be made on the first day of Executive’s employment with the Company,
and vesting in equal installments on a quarterly basis over a period of
twenty-four months. In addition, Executive shall have the right to participate
in the Company’s 2011 Performance Share Plan, if established, under such terms
and conditions as may be approved by the Compensation Committee of the Board at
the time such Plan may be approved. Any awards may be pro-rated to reflect the
portion of 2011 worked by Executive.
     1.6 Retirement and Welfare Plans. Executive shall participate in employee
retirement and welfare benefit plans made available to the Company’s senior
level executives as a group or to its employees generally, as such retirement
and welfare plans may be in effect from time to time and subject to the
eligibility requirements of the plans. Nothing in this Agreement shall prevent
the Company from amending or terminating any retirement, welfare or other
employee benefit plans or programs from time to time as the Company deems
appropriate.
     1.7 Reimbursement of Expenses; Vacation. Executive may participate in any
and all benefit programs, including reimbursement of expenses and vacation,
which the Company makes available to its employees from time to time, provided
Executive is eligible under (and subject to

2



--------------------------------------------------------------------------------



 



all provisions of) the policy and/or plan documents that govern these programs.
The Company reserves the right to change, add or cease any particular benefit
without notice, in its sole discretion, provided that these programs shall not
be changed or terminated with respect to all employees generally, or as
otherwise required by law. For purposes of determining vacation eligibility,
Executive will be deemed to have ten (10) years tenure with the Company.
2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:
     2.1 Termination Without Cause or Resignation for Good Reason Before A
Change of Control.
          (a) Subject to Section 2.2 below, if the Company terminates
Executive’s employment without Cause (as defined in Section 2.8) at any time
before a Change of Control or Executive resigns for Good Reason (as defined in
Section 2.8) at any time before a Change of Control, this Section 2.1 shall
apply.
          (b) If Executive’s employment terminates as described in subsection
(a) above and Executive executes a written separation agreement and release
within 45-days of the Executive’s termination of employment and does not revoke
such release during any statutorily prescribed period, in a form provided by the
Company, of any and all claims against the Company and all related parties with
respect to all matters arising out of Executive’s employment by the Company, or
the termination thereof (the “Release”), Executive shall be entitled to receive
the severance compensation set forth in this Section 2.1(b), as long as
Executive complies with the terms of Executive’s Proprietary Information
Agreement (as defined below). The Company shall commence payment of such
benefits, to the extent not subject to Section 409A of the Internal Revenue Code
of 1986, as amended, within 10-days from the date the Release becomes
irrevocable; provided, however, that if the end of the 45-day plus the
revocation period occurs in a year subsequent to the year in which the
termination of employment occurs, payments, to the extent subject to
Section 409A, will be made in the subsequent year. Any payments delayed pursuant
to this Section shall be paid to the Executive in a lump sum, and all remaining
payments due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.
               (i) Executive shall receive severance payments in an amount equal
to .5 times Executive’s annual Base Salary at the rate in effect at the time of
Executive’s termination. The severance amount shall be paid in accordance with
the Company’s normal payroll practices over the 6-month period following
Executive’s termination of employment (the “Severance Period”).
               (ii) During the Severance Period, Executive shall be reimbursed
by the Company for the monthly cost of medical coverage in effect at the date of
Executive’s termination (or generally comparable coverage) for Executive and,
where applicable, Executive’s spouse and dependents (less any required employee
payments calculated as if Executive had continued to be an employee). After the
Severance Period, Executive shall be responsible for assuming all costs
associated with continuing medical coverage pursuant to COBRA. The COBRA health
care continuation coverage period under Section 4980B of the Internal Revenue

3



--------------------------------------------------------------------------------



 



Code of 1986, as amended (the “Code”), shall run concurrently with the Severance
Period.” If the reimbursement of any COBRA or health insurance premiums would
otherwise violate the nondiscrimination rules or cause the reimbursement of
claims to be taxable under the Patient Protection and Affordable Care Act of
2010, together with the Health Care and Education Reconciliation Act of 2010
(collectively, the “Act”) or Section 105(h) of the Code, the reimbursements
shall be treated as taxable payments or be subject to imputed income tax
treatment to the extent necessary to eliminate any discriminatory treatment or
taxation under the Act or Section 105(h) of the Code.
               (iii) Stock Options. All outstanding stock options and stock
awards held by Executive at the date of Executive’s termination of employment
that would have otherwise become vested and exercisable during the Severance
Period will become vested and exercisable during the Severance Period as if
Executive had remained employed during the Severance Period. Subject to the
provisions of Section 2.2(a) below, Executive shall have up to ninety (90) days
following the expiration of the Severance Period to exercise his vested options
or awards (provided that nothing in this Agreement shall extend the right of
exercise beyond the earlier of (a) the final exercise or termination date, as
set forth in the respective option or award agreement, or (b) the date of
termination, cancellation or exchange of an option as a result of a change in
the Company’s capitalization or any reorganization event, including (i) any
merger or consolidation of the Company with or into another entity as a result
of which the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (ii) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction, (iii) any liquidation or
dissolution of the Company, or (iv) any similar event). All options or awards
not exercised at the end of this period shall expire and be null and void. All
stock option or stock award agreements between the Executive and the Company
shall continue in full force and effect except that in the event of any conflict
between this Agreement and either the stock option or award agreement or
relevant stock plan, the terms of this Agreement shall prevail, except that this
Agreement shall not be construed to limit, in any way, Executive’s rights
granted under Executive’s option or award agreements or relevant stock plan.
               (iv) Executive shall receive any benefits in accordance with the
terms of any applicable benefit plans and programs of the Company accrued as of
the date of the termination.
           (c) Executive agrees that if Executive fails to comply with
Executive’s Proprietary Information Agreement, all payments under this
Section 2.1 shall immediately cease.
     2.2 Termination Without Cause; Resignation for Good Reason After or in
Connection With A Change of Control.
           (a) If a Change of Control occurs and (i) the Company has terminated
Executive’s employment without Cause within the period of time commencing three
(3) months prior to the public announcement by the Company or the acquiring
company of such Change of Control and extending until the Change in Control, and
unless the Company can reasonably demonstrate that such termination did not
arise in connection with such Change of Control, or (ii) the Company terminates
Executive’s employment without Cause at any time upon or after a

4



--------------------------------------------------------------------------------



 



Change of Control, or (iii) Executive resigns for Good Reason (as defined in
Section 2.8) upon or at any time during the 12-month period following the Change
of Control, this Section 2.2 shall apply.
          (b) If Executive’s employment terminates as described in subsection
(a) above and Executive executes a Release within 45-days of the Executive’s
termination of employment and does not revoke such release during any
statutorily prescribed period, Executive shall be entitled to receive the
severance compensation set forth in this Section 2.2(b), as long as Executive
complies with the terms of Executive’s Proprietary Information Agreement (as
defined below). The Company shall commence payment of such benefits, to the
extent not subject to Section 409A of the Internal Revenue Code of 1986, as
amended, within 10-days from the date the Release becomes irrevocable; provided,
however, that if the end of the 45-day plus the revocation period occurs in a
year subsequent to the year in which the termination of employment occurs,
payments, to the extent subject to Section 409A, will be made in the subsequent
year. Any payments delayed pursuant to this Section shall be paid to the
Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein. Any payments delayed pursuant to this Section shall be paid to
the Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.
               (i) Executive shall receive a lump sum severance payment in an
amount equal to (A) 1 times Executive’s annual Base Salary at the rate in effect
at the time of Executive’s termination, plus (B) 1 times the greater of
(X) Executive’s annual bonus paid by the Company to Executive for the fiscal
year preceding Executive’s termination of employment or (Y) the Executive’s
target annual bonus for the then current year.
               (ii) During the 12-month period following Executive’s termination
of employment (the “CIC Severance Period”), Executive shall be reimbursed by the
Company for the monthly cost of medical coverage in effect at the date of
Executive’s termination (or generally comparable coverage) for Executive and,
where applicable, Executive’s spouse and dependents (less any required employee
payments calculated as if Executive had continued to be an employee). After the
CIC Severance Period, Executive shall be responsible for assuming all costs
associated with continuing medical coverage pursuant to COBRA. The COBRA health
care continuation coverage period under Section 4980B of the Code, shall run
concurrently with the CIC Severance Period. . If the reimbursement of any COBRA
or health insurance premiums would otherwise violate the nondiscrimination rules
or cause the reimbursement of claims to be taxable under the Patient Protection
and Affordable Care Act of 2010, together with the Health Care and Education
Reconciliation Act of 2010 (collectively, the “Act”) or Section 105(h) of the
Code, the reimbursements shall be treated as taxable payments or be subject to
imputed income tax treatment to the extent necessary to eliminate any
discriminatory treatment or taxation under the Act or Section 105(h) of the
Code.
               (iii) Without limiting any acceleration of vesting provided for
under Executive’s stock option or stock award agreements in connection with a
Change of Control, all outstanding stock options and stock awards held by
Executive at the date of Executive’s termination of employment shall become
fully vested and exercisable on the date of termination

5



--------------------------------------------------------------------------------



 



of employment. Executive shall have up to ninety (90) days following his date of
termination to exercise his vested options or awards. All options or awards not
exercised at the end of this period shall expire and be null and void.
Notwithstanding any other provision of this Agreement but subject to the next
succeeding sentence of this subsection (iii), if Executive’s employment is
terminated pursuant to Section 2.2(a)(i) above, then Executive shall have up to
ninety (90) days following the Change of Control to exercise his vested options
and awards. Nothing in this Agreement shall extend the right of exercise beyond
the earlier of (a) the final exercise or termination date, as set forth in the
respective stock option or stock award agreements, or (b) the date of
termination, cancellation or exchange of an option as a result of a change in
the Company’s capitalization or any reorganization event, including (i) any
merger or consolidation of the Company with or into another entity as a result
of which the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (ii) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction, (iii) any liquidation or
dissolution of the Company, or (iv) any similar event; provided that if any of
Executive’s stock options or stock awards would terminate upon a Change of
Control because they are not assumed by the successor entity, all of Executive’s
outstanding stock options and stock awards shall become vested immediately prior
to the Change of Control, within a timeframe determined by the Compensation
Committee of the Company, and reasonably acceptable to Executive, to allow
Executive to exercise all of his options and/or awards prior to the Change of
Control; provided that the options or awards not vested immediately prior to the
Change of Control shall be subject to the effectiveness of the Change of
Control. All stock option and stock awards agreements between the Executive and
the Company shall continue in full force and effect, except that in the event of
any conflict between this Agreement and either the stock option or award
agreement or relevant stock plan, the terms of this Agreement shall prevail,
except that this Agreement shall not be construed to limit, in any way,
Executive’s rights granted under Executive’s stock option or stock award
agreements or relevant stock plan.
               (iv) Executive shall receive any benefits accrued in accordance
with the terms of any applicable benefit plans and programs of the Company as of
the date of termination.
           (c) If Executive’s employment is terminated pursuant to
Section 2.2(a)(i) above, then (i) subject to the provisions of Section 2.2(b),
Executive shall be entitled to receive the severance compensation set forth in
Section 2.2(b) above and the provisions of Section 2.3 below in lieu of the
severance compensation set forth in Section 2.1 above, and (ii) any amounts owed
to Executive pursuant to this Section 2.2 shall be offset by the amounts already
paid to Executive pursuant to Section 2.1. In addition, to the extent any stock
option has terminated pursuant to the provisions of Section 2.1(b)(iii) above,
such termination shall be null and void, and Executive shall have the rights
pursuant to Section 2.2(b) above (subject to the provisions of Section 2.2
(b)(iii) above).
          (d) Executive agrees that if Executive materially breaches the terms
of Executive’s Proprietary Information Agreement, all payments under this
Section 2.2 shall immediately cease.

6



--------------------------------------------------------------------------------



 



     2.3 Voluntary Termination. Executive may voluntarily terminate Executive’s
employment for any reason upon 30 days’ prior written notice. In such event,
after the effective date of such termination, except as provided in Sections 2.1
and 2.2 with respect to a resignation for Good Reason, no further payments shall
be due under this Agreement, except that Executive shall be entitled to any
benefits accrued as of the employment termination date in accordance with the
terms of any applicable benefit plans and programs of the Company.
     2.4 Disability. The Company may terminate Executive’s employment if
Executive has been unable to perform the material duties of Executive’s
employment for a period of 90 days (which need not be consecutive) in any
12-month period because of physical or mental injury or illness (“Disability”);
provided, however, that the Company shall continue to pay Executive’s Base
Salary until the Company acts to terminate Executive’s employment. Executive
agrees, in the event of a dispute under this Section 2.4 relating to Executive’s
Disability, to submit to a physical examination by a licensed physician jointly
selected by the Board and Executive. If the Company terminates Executive’s
employment for Disability, no further payments shall be due under this
Agreement, except that Executive shall be entitled to any benefits accrued as of
the employment termination date in accordance with the terms of any applicable
benefit plans and programs of the Company.
     2.5 Death. If Executive dies while employed by the Company, the Company
shall pay to Executive’s executor, legal representative, administrator or
designated beneficiary, as applicable, any benefits accrued as of the date of
death under the Company’s benefit plans and programs. Otherwise, the Company
shall have no further liability or obligation under this Agreement to
Executive’s executors, legal representatives, administrators, heirs or assigns
or any other person claiming under or through Executive.
     2.6 Cause. The Company may terminate Executive’s employment at any time for
Cause (as defined in Section 2.8) upon written notice to Executive, in which
event all payments under this Agreement shall cease. Executive shall be entitled
to any benefits accrued before Executive’s termination in accordance with the
terms of any applicable benefit plans and programs of the Company.
     2.7 Notice of Termination. Any termination of Executive’s employment shall
be communicated by a written notice of termination to the other party hereto
given in accordance with Section 7. The notice of termination shall (i) indicate
the specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the termination date in accordance with the requirements of this Agreement.
     2.8 Definitions.
          (a) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:
               (i) Executive shall have been convicted of, indicted for, or
entered a plea of guilty or nolo contendere to, any crime involving moral
turpitude or any felony;

7



--------------------------------------------------------------------------------



 



               (ii) Executive intentionally and continually fails to perform
Executive’s reasonably assigned material duties to the Company (other than a
failure resulting from Executive’s incapacity due to physical or mental
illness), which failure has continued for a period of at least 30 days after a
written notice of demand for substantial performance, signed by a duly
authorized officer of the Company, has been delivered to Executive specifying
the manner in which Executive has failed substantially to perform; or
               (iii) Executive materially breaches the terms of Executive’s
Proprietary Information Agreement.
          (b) “Change of Control” as used herein, a “Change of Control” shall be
deemed to have occurred if:
               (i) Any “person” (as such term is used in sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the voting power of the then outstanding securities of the Company; provided
that a Change of Control shall not be deemed to occur as a result of a
transaction in which the Company becomes a subsidiary of another corporation and
in which the stockholders of the Company, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors;
               (ii) The consummation of (A) a merger or consolidation of the
Company with another corporation where the stockholders of the Company,
immediately prior to the merger or consolidation, will not beneficially own,
immediately after the merger or consolidation, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
surviving corporation would be entitled in the election of directors, (B) a sale
or other disposition of all or substantially all of the assets of the Company,
provided the sale or disposition is of more than three quarters (3/4) of the
assets of the Company, or (C) a liquidation or dissolution of the Company; or
               (iii) In any case, a Change of Control must meet the requirements
of a change in ownership of the Company or a change in ownership of a
substantial portion of the Company’s assets in accordance with
Section 409A(a)(2)(A)(v) of the Code and the applicable provisions of Treasury
Regulations § 1.409A-3(i)(5).
          (c) “Good Reason” shall mean the occurrence of any of the following
events or conditions, unless Executive has expressly consented in writing
thereto, or except as a result of Executive’s physical or mental incapacity or
as described in the last sentence of this subsection (c):
               (i) a material reduction in Executive’s Base Salary or target
Bonus before a Change of Control (as defined above) but in no event less than a
15% reduction; provided however, that such reduction shall not trigger Good
Reason if all similarly situated executives are similarly affected by a decrease
in Base Salary or target Bonus; provided further,

8



--------------------------------------------------------------------------------



 



if such decreases are equal to or greater than 20% of Executive’s Base Salary or
target Bonus, Good Reason shall be available to the Executive;
               (ii) a material reduction in Executive’s Base Salary or target
Bonus after a Change of Control (as defined above);
               (iii) a substantial reduction of Executive’s duties and
responsibilities hereunder or diminution of title; or
               (iv) the Company requires that Executive’s principal office
location be moved to a location more than 50 miles from Executive’s principal
office location or principal residence (as defined by Section 217 of the Code)
immediately before the change in location (provided that Executive, at the time
of termination of employment, does not have a principal residence (as defined by
Section 217 of the Code) 50 miles from the Executive’s principal office); it
being understood that Executive’s relocation to Massachusetts shall not trigger
a justification for a “Good Reason” termination hereunder.
               (v) For purposes of this Agreement, Good Reason must also meet
the requirements for a good reason termination in accordance with Treasury
Regulation § 1.409A-1(n)(2), and any successor statute, regulation and guidance
thereto.
Notwithstanding the foregoing, Executive shall not have Good Reason for
termination unless Executive gives the Company 30-days advance written notice of
termination for Good Reason within 30-days after the event giving rise to Good
Reason occurs and the Company does not correct the action or failure to act that
constitutes the grounds for Good Reason, as set forth in Executive’s notice of
termination, within 30 days (the “Cure Period”) after the date on which
Executive gives written notice of termination. For purposes of clarification, if
the grounds for Good Reason are not corrected by the Company within the Cure
Period, the Executive’s termination will be automatic, with no further action on
behalf of Executive or the Company, at the end of the Cure Period.
3. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the payments provided for in Section 2 of this Agreement, Executive
hereby waives Executive’s right to receive payments under any severance plan or
similar program applicable to all employees of the Company.
4. Employee Proprietary Information, Inventions and Noncompete Provisions.
Executive hereby acknowledges his obligations pursuant to his existing
proprietary information, inventions and noncompete provisions attached hereto as
Exhibit A (the “Proprietary Information Agreement”), including but not limited
to, the obligation to refrain from using or disclosing the proprietary
information of the Company. Executive acknowledges that these obligations shall
survive the termination of his employment with the Company, consistent with the
terms of the Proprietary Information Agreement.

9



--------------------------------------------------------------------------------



 



5. Acknowledgment. Executive states and represents that he or she has had an
opportunity to fully discuss and review the terms of this Agreement, including
Exhibit A, with an attorney. Executive further states and represents that he or
she has carefully read this Agreement, including Exhibit A, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs his name of his own free act.
6. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.
7. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.
8. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):
If to the Company, to:
NxStage Medical, Inc.
439 South Union St., 5th Floor
Lawrence, MA 01843
Attn: Chief Executive Officer, with a copy to General Counsel
If to Executive, to:
Michael Miller, Jr.
35 Morton Street
Andover, MA 01810
or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.
9. Contents of Agreement; Amendment and Assignment.
          (a) This Agreement, together with the Proprietary Information
Agreement, sets forth the entire understanding between the parties hereto with
respect to the subject matter hereof and supersedes any and all prior agreements
and understandings concerning Executive’s employment by the Company and cannot
be changed, modified, extended or terminated except upon written amendment
approved by the Board and executed on its behalf by a duly authorized officer of
the Company and by Executive.

10



--------------------------------------------------------------------------------



 



          (b) All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and responsibilities of Executive under
this Agreement are of a personal nature and shall not be assignable or
delegatable in whole or in part by Executive. The Company shall require that any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, within 15 days of such succession, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent as
the Company would be required to perform if no such succession had taken place.
10. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.
11. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.
12. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement. The parties intend that all payments hereunder shall comply with
Section 409A of the Code. Executive agrees that the Company may revise the
timing or nature of payments in this Agreement to the extent necessary to comply
with Section 409A (although the parties agree that the provisions of this
Agreement are not intended to be deferred compensation subject to such section).
13. Miscellaneous. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
14. Compliance with Section 409A of the Code.

11



--------------------------------------------------------------------------------



 



     14.1 Any applicable reimbursement or direct payment of Executive’s expenses
subject to Section 409A of the Code, including without limitation, under
Section 1.7 herein, shall be made no later than the end of the calendar year
following the calendar year in which such expense is incurred by the Executive.
Any reimbursement or right to direct payment of Executive’s expense in one
calendar year shall not affect the amount that may be reimbursed or paid for in
any other calendar year and a reimbursement or payment of Executive’s expense
(or right thereto) may not be exchanged or liquidated for another benefit or
payment.
     14.2 Notwithstanding any other provision of this Agreement to the contrary,
if any amount (including imputed income) to be paid to Executive pursuant to
this Agreement as a result of Executive’s termination of employment is “deferred
compensation” subject to Section 409A of the Code, and if Executive is a
“Specified Employee” (as defined under Section 409A of the Code) as of the date
of Executive’s termination of employment hereunder, then, to the extent
necessary to avoid the imposition of excise taxes or other penalties under
Section 409A of the Code, the payment of benefits, if any, scheduled to be paid
by the Employer to Executive hereunder during the first 6-month period following
the date of a termination of employment hereunder shall not be paid until the
date which is the first business day after six (6) months have elapsed since the
Executive’s termination of employment for any reason other than death. Any
deferred compensation payments delayed in accordance with the terms of this
Section 14.2 shall be paid in a lump sum after 6-months have elapsed since the
Executive’s termination of employment. Such payment shall bear interest at an
annual rate equal to the prime rate as set forth in the Eastern edition of the
Wall Street Journal on the date of termination, from the date of termination to
the date of payment. Any other payments will be made according to the schedule
provided for herein.
     14.3 If any of the benefits set forth in this Agreement are deferred
compensation under Section 409A of the Code, any termination of employment
triggering payment of such benefits must constitute a “separation from service”
under Section 409A of the Code before, subject to Section 14.2 of this
Agreement, distribution of such benefits can commence. For purposes of
clarification, this paragraph shall not cause any forfeiture of benefits on the
part of the Executive, but shall only act as a delay until such time as a
“separation from service” occurs.
     14.4 It is intended that each installment of the payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code. Neither the Company nor Executive shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A.
     14.5 Notwithstanding any other provision of this Agreement to the contrary,
the Agreement shall be interpreted and at all times administered in a manner
that avoids the inclusion of compensation in income under Section 409A(a)(1) of
the Code. Any provision inconsistent with Section 409A of the Code will be read
out of the Agreement. For purposes of clarification, this Section 14.5 shall be
a rule of construction and interpretation and nothing in this Section 14.5 shall
cause a forfeiture of benefits on the part of the Executive.
15. Tax Consequences. The Company makes no guarantee of any tax consequences
with respect to this Agreement, any payments set forth herein or any other
payments from the

12



--------------------------------------------------------------------------------



 



Company to Executive including, without limitation, consequences under
Section 409A of the Code or Section 280G of the Code.
16. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Massachusetts without giving effect to any conflict
of laws provisions or canons of construction that construe agreements against
the draftsperson.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

         
 
  NxStage Medical, Inc.    
 
       
 
  /s/ Jeffrey H. Burbank     
 
 
 
By:      
 
  Name:  Jeffrey H. Burbank    
 
  Title:  Founder & CEO    
 
       
 
  EXECUTIVE    
 
       
 
  /s/ Michael Miller, Jr.     
 
 
 
Michael Miller, Jr.    

14



--------------------------------------------------------------------------------



 



EXHIBIT A
Proprietary Information,Inventions and Noncompete Provisions

15